State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   June 11, 2015                   106852
                                                       106853
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DUSTIN J. TRIMM,
                    Appellant.
________________________________


Calendar Date:   April 28, 2015

Before:   Peters, P.J., Lahtinen, McCarthy and Rose, JJ.

                             __________


      O'Connell & Aronowitz, Albany (Scott Iseman of counsel),
for appellant.

      Mary E. Rain, District Attorney, Canton (A. Michael Gebo of
counsel), for respondent.

                             __________


Peters, P.J.

      Appeals from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered August 5, 2013, convicting
defendant upon his plea of guilty of the crimes of manslaughter
in the first degree and criminal sexual act in the first degree
(two counts).

      In satisfaction of three indictments and certain uncharged
crimes against known victims, defendant pleaded guilty to
manslaughter in the first degree and two counts of criminal
sexual act in the first degree and waived his right to appeal.
Prior to sentencing, defendant moved to withdraw his plea,
claiming that it was not knowingly, intelligently and voluntarily
                              -2-                106852
                                                 106853

entered. County Court denied the motion without a hearing and
sentenced defendant, in accordance with the plea agreement, to an
aggregate prison term of 32 years followed by 25 years of
postrelease supervision. Defendant appeals.

      "The decision as to whether a defendant should be permitted
to withdraw his or her guilty plea is committed to the sound
discretion of the trial court and a hearing is only warranted
when the record presents a genuine issue of fact with respect to
its voluntariness" (People v Wren, 119 AD3d 1291, 1292 [2014], lv
denied 24 NY3d 1048 [2014] [citations omitted]; see People v
Brown, 14 NY3d 113, 116 [2010]; People v Abdullah, 122 AD3d 958,
959 [2014], lv denied 24 NY3d 1218 [2015]). Here, County Court
conducted a thorough and detailed plea colloquy, during which
defendant confirmed his understanding of the terms of the plea
agreement, the trial-related rights that he would be
relinquishing and the consequences of pleading guilty. He
further stated that he had not been threatened or coerced into
pleading guilty, and freely and unequivocally admitted to
engaging in the conduct constituting the crimes at issue.
Defendant's claim that he had been under the influence of drugs
at the time of the plea is in direct conflict with his
acknowledgment during the allocution that he was not under the
influence of any such substance, and he offered no evidence to
support his assertion that his mental state prevented him from
entering a voluntary guilty plea (see People v Johnson, 77 AD3d
986, 986 [2010], lv denied 16 NY3d 743 [2011]; People v Williams,
35 AD3d 971, 972 [2006], lv denied 8 NY3d 928 [2007]; People v
Obert, 1 AD3d 631, 631-632 [2003], lv denied 2 NY3d 764 [2004]).
Further, defendant's unsubstantiated protestations of innocence,
after having confessed to the crimes during the plea, are
insufficient to warrant a hearing (see People v Barton, 126 AD3d
1238, 1239 [2015]; People v Abdullah, 122 AD3d at 960; People v
Arnold, 102 AD3d 1061, 1062 [2013]).

      With respect to defendant's contention that his plea was
not voluntary because he was denied the effective assistance of
counsel, his claims that counsel provided him with erroneous
legal advice and failed to adequately explain the terms of the
plea agreement concern matters outside of the record and are
                              -3-                  106852
                                                   106853

properly the subject of a CPL article 440 motion (see People v
Barton, 126 AD3d at 1239; People v Ramey, 123 AD3d 1290, 1291
[2014], lv denied 25 NY3d 953 [2015]; People v Cole, 118 AD3d
1098, 1100 [2014]; People v Brown, 115 AD3d 1115, 1116 [2014], lv
denied 24 NY3d 959 [2014]). His claim of ineffectiveness is also
contradicted by the plea allocution, during which he assured
County Court that he had ample time to discuss the matter with
the various attorneys that represented him, that he was satisfied
with the services of his counsel and that, other than what had
been put on the record as part of the agreement, no other
promises had been made to him as to what sentence he would
receive. Indeed, counsel was able to secure a very favorable
plea agreement in light of the number and severity of the crimes
charged, and "nothing in the record at the time of the plea calls
into question the voluntariness of [the] plea or indicates that
it was rendered so due to counsel's representation" (People v
Herringshaw, 83 AD3d 1133, 1134 [2011]; accord People v Brown,
115 AD3d at 1116; see People v Howard, 119 AD3d 1090, 1091
[2014], lv denied 24 NY3d 961 [2014]; People v Wilson, 92 AD3d
981, 982 [2012], lv denied 19 NY3d 1029 [2012]). Accordingly,
County Court did not abuse its discretion in denying defendant's
motion without a hearing.

     Lahtinen, McCarthy and Rose, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court